As filed with the Securities and Exchange Commission on March 15, 2013 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SANTO MINING CORP . (Exact Name of Registrant in its Charter) Nevada 27-0518586 (State or other Jurisdiction of (Primary Standard Industrial Classification (IRS Employer Identification No.) Incorporation) Code) Ave. Sarasota #20, Torre Empresarial, Suite 1103 Santo Domingo, Dominican Republic (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Place of Business) State Agent & Transfer Syndicate Inc. 112 North Curry Street Carson City, NV 89703-4934 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: Gregg E. Jaclin, Esq. Anslow & Jaclin, LLP 195 Route 9 South, Suite 204 Manalapan, NJ 07726 Tel. No.: (732) 409-1212 Fax No.: (732) 577-1188 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Proposed Proposed Maximum Maximum Amountof TitleofEachClassofSecurities Amounttobe OfferingPrice Aggregate Registration tobeRegistered Registered(1) PerShare(2) OfferingPrice Fee Common Stock, par value $0.00001 per share, issuable pursuant to the Purchase Agreement 8,950,000 $ 0.16 $ 1,432,000 $ 195.32 Total 8,950,000 0.16 $ 1,432,000 $ 195.32 (1) Pursuant to Rule 416 under the Securities Act of 1933, as amended, this Registration Statement shall be deemed to cover the additional securities (i) to be offered or issued in connection with any provision of any securities purported to be registered hereby to be offered pursuant to terms which provide for a change in the amount of securities being offered or issued to prevent dilution resulting from stock splits, stock dividends or similar transactions and (ii) of the same class as the securities covered by this Registration Statement issued or issuable prior to completion of the distribution of the securities covered by this Registration Statement as a result of a split of, or a stock dividend on, the registered securities. (2) Estimated solely for purposes of calculating the registration fee pursuant to Rule 457(c) of the Securities Act of 1933, as amended, based on the average of the high and low prices of the common stock of the registrant as reported on the OTC Bulletin Board on March 8, 2013. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the commission, acting pursuant to said section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION, DATED MARCH 15, 2013 8,950,000 Shares of Common Stock SANTO MINING CORP, INC. This Prospectus relates to the resale of up to 8,950,000 shares of our common stock, par value $0.00001 per share, which may be offered by the selling stockholder, Hanover Holdings I, LLC, a New York limited liability company, or Hanover. The shares of common stock being offered by the selling stockholder are issuable pursuant to a common stock purchase agreement dated as of March 11, 2013 between us and Hanover, or the Purchase Agreement. See the section of this Prospectus entitled “Equity Enhancement Program with Hanover” for a description of the Purchase Agreement and the section entitled “Selling Stockholder” for additional information regarding Hanover. We are not selling any securities under this Prospectus and will not receive any of the proceeds from the resale of shares of our common stock by the selling stockholder under this Prospectus, however, we may receive gross proceeds of up to $16,000,000 from sales of our common stock to Hanover under the Purchase Agreement. Hanover may offer all or part of the shares for resale from time to time through public or private transactions, at either prevailing market prices or at privately negotiated prices. We provide more information about how Hanover may sell its shares of common stock in the section titled “Plan of Distribution” on page 52. We will pay the expenses incurred in connection with the offering described in this Prospectus, with the exception of brokerage expenses, fees, discounts and commissions, which will be paid by the selling stockholder. In addition, we issued 1,044,264 shares of our common stock to Hanover as an initial commitment fee for entering into the Purchase Agreement and we may issue additional commitment shares to Hanover under certain circumstances described in this Prospectus. Hanover is an “underwriter” within the meaning of Section 2(a)(11) of the Securities Act of 1933, as amended, or the Securities Act. Our common stock is quoted on the Over-the-Counter Bulletin Board, or the OTCBB, under the ticker symbol “SANP.” On March 8, 2013, the closing price of our common stock was $0.15 per share. Investing in our common stock involves a high degree of risk. See “Risk Factors” beginning on page6 to read about factors you should consider before investing in shares of our common stock. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The Date of This Prospectus Is: , 2013 TABLE OF CONTENTS Page Prospectus Summary 2 The Offering 4 Risk Factors 6 Special Note Regarding Forward-Looking Statements 14 Use of Proceeds 15 Dilution 15 Selling Stockholder 16 Market for Common Equity and Related Stockholder Matters 18 Description of Business 19 Description of Property 29 Management’s Discussion and Analysis of Financial Condition and Results of Operations 42 Directors, Executive Officers and Corporate Governance 46 Executive Compensation 48 Security Ownership of Certain Beneficial Owners and Management 50 Certain Relationships and Related Transactions, and Director Independence 51 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 51 Equity Enhancement Program With Hanover 51 Plan of Distribution 54 Description of Securities to be Registered 59 Legal Matters 59 Experts 59 Where You Can Find More Information 59 Index To Consolidated Financial Statements 60 1 PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this Prospectus. This summary does not contain all the information that you should consider before investing in the common stock of Santo Mining Corp. (referred to herein as the “Company,” “we,” “our,” and “us”). You should carefully read the entire Prospectus, including “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the accompanying financial statements and notes before making an investment decision. Business Overview Santo Mining Corp. is a company which acquires various metallic exploration concession applications in the Dominican Republic for the purpose of exploration and extraction. We target near-term production opportunities in the Dominican Republic, in areas geologically similar to Pueblo Viejo, one of the largest sulfide gold deposits in the Western Hemisphere. Our vision is to define deposits and extract metals from both alluvial deposits that require minimal processing and bulk-tonnage, open-pit oxide and sulfide gold deposits where poly-metallic ores with economic concentrations of precious and base metals may be extracted and transported to local or offshore processing plants and refineries. The Company plans to combine rapid exploration methodology with innovative operational and logistical approaches to ensure the efficient and effective extraction of gold and other metals in the future. Our exploration projects create an alternative opportunity for investors. Each of our metallic exploration concession application areas lie within high-potential geology–which may have similar characteristics as Pueblo Viejo, one of the world’s largest sulifde gold deposit. Each metallic exploration concession applications is ideally situated for our geology team approach to exploration. This swift mobilization and on-site sampling analysis capability was developed to drive growth and value in the near and long terms. Our metallic exploration concession applications are 100% owned, and lie in the core of the mineral rich Hispaniola Gold-Copper Back-Arc. Recent Developments Equity Enhancement Program with Hanover Holdings I, LLC Common Stock Purchase Agreement On March 11, 2013, which we refer to as the Closing Date, we entered into the Purchase Agreement with Hanover.The Purchase Agreement provides that, upon the terms and subject to the conditions set forth therein, Hanover is committed to purchase up to $16,000,000, which we refer to as the Total Commitment, worth of the Company’s common stock, which we refer to as the Shares, over the 36-month term of the Purchase Agreement. From time to time over the term of the Purchase Agreement, commencing on the trading day immediately following the date on which the Registration Statement of which this Prospectus is a part is declared effective by the Securities and Exchange Commission, or the Commission, the Company may, in its sole discretion, provide Hanover with draw down notices, each referred to as a Draw Down Notice, to purchase a specified dollar amount of Shares, which we refer to as the Draw Down Amount, over a 10 consecutive trading day period commencing on the trading day specified in the applicable Draw Down Notice, which we refer to as the Pricing Period, with each draw down subject to the limitations discussed below. The maximum amount of Shares requested to be purchased pursuant to any single Draw Down Notice cannot exceed 300% of the average daily trading volume of the Company’s common stock for the five trading days immediately preceding the date of the Draw Down Notice, which we refer to as the Maximum Draw Down Amount. 2 Once presented with a Draw Down Notice, Hanover is required to purchase a pro rata portion of the applicable Draw Down Amount on each trading day during the applicable Pricing Period on which the daily volume weighted average price for our common stock, or VWAP, equals or exceeds a floor price determined by the Company for such draw down, which we refer to as the Floor Price. If the VWAP falls below the applicable Floor Price on any trading day during the applicable Pricing Period, the Purchase Agreement provides that Hanover will not be required to purchase the pro rata portion of the applicable Draw Down Amount allocated to that trading day.The per share purchase price for the Shares subject to a Draw Down Notice will be equal to 92.5% of the arithmetic average of the five lowest VWAPs that equal or exceed the applicable Floor Price during the applicable Pricing Period, except that if the VWAP does not equal or exceed the applicable Floor Price for at least five trading days during the applicable Pricing Period, then the per share purchase price will be equal to 92.5% of the arithmetic average of all VWAPs that equal or exceed the applicable Floor Price during such Pricing Period.Each purchase pursuant to a draw down will reduce, on a dollar-for-dollar basis, the Total Commitment under the Purchase Agreement. The Company is prohibited from issuing a Draw Down Notice if (i) the amount requested in such Draw Down Notice exceeds the Maximum Draw Down Amount, (ii) the sale of Shares pursuant to such Draw Down Notice would cause the Company to issue or sell or Hanover to acquire or purchase an aggregate dollar value of Shares that would exceed the Total Commitment, or (iii) the sale of Shares pursuant to the Draw Down Notice would cause the Company to sell or Hanover to purchase an aggregate number of shares of the Company’s common stock which would result in beneficial ownership by Hanover of more than 4.99% of the Company’s common stock (as calculated pursuant to Section 13(d) of the Securities Exchange Act of 1934, as amended, or the Exchange Act, and the rules and regulations thereunder). The Company cannot make more than one draw down in any Pricing Period and must allow 24 hours to elapse between the completion of the settlement of any one draw down and the commencement of a Pricing Period for any other draw down. Additionally, on the Closing Date, Hanover deposited $90,000, as an Administrative Fee, into an escrow account, which was disbursed to the Company promptly after the filing with the Commission of the Registration Statement of which this Prospectus is a part. The Company paid to Hanover a commitment fee equal to $167,500 (or1.047% of the Total Commitment under the Purchase Agreement) in the form of1,044,264 restricted shares of the Company’s common stock, which we refer to as the Initial Commitment Shares, calculated at a price equal to the arithmetic average of the VWAPs over the 10 trading day period immediately preceding the Closing Date.The Initial Commitment Shares, together with 1,100,000 Additional Commitment Shares, described below, are being registered for resale in this Registration Statement. The Initial Commitment Shares and the Additional Commitment Shares, if any, are subject to a “dribble out” agreement between the Company and Hanover, whereby Hanover has agreed to sell no more than one-tenth of the Initial Commitment Shares and the Additional Commitment Shares, on a pro-rata basis, during the 10-week period immediately following the effective date of the Registration Statement of which this Prospectus is a part, except that if the VWAP falls below $0.10 for any trading day during such 10-week period, the dribble out will automatically cease to apply. Registration Rights Agreement In connection with the execution of thePurchase Agreement, on the Closing Date, the Company and Hanover also entered into a registration rights agreement dated as of the Closing Date, or the Registration Rights Agreement. Pursuant to the Registration Rights Agreement, the Company has agreed to file the Registration Statement of which this Prospectus is a part with the Commission to register for resale 8,950,000 Shares, which includes the 1,044,264 Initial Commitment Shares and 1,100,000 Additional Commitment Shares, on or prior to March 15, 2013, which we refer to as the Filing Deadline, and have it declared effective at the earlier of (A) the 90 th calendar day after the earlier of (1) the Filing Deadline and (2) the date of which the Registration Statement of which this Prospectus is a part is filed with the Commission and (B) the fifth business day after the date the Company is notified by the Commission that the Registration Statement will not be reviewed or will not be subject to further review, which we refer to as the Effectiveness Deadline.
